Citation Nr: 0403610	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-15 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an increased evaluation for lumbosacral 
strain with degenerative joint disease and sacralization 
of L5, currently rated as 40 percent disabling.

2.	Entitlement to an increased (compensable) evaluation for 
post-concussive headaches.

3.	Entitlement to an increased (compensable) evaluation for 
facial scars.

4.	Entitlement to a total disability evaluation based on 
individual unemployability.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from  December 1968 to July 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board notes that during the pendency of the veteran's 
appeal, the diagnostic criteria for evaluating skin 
disabilities and back disabilities have been revised.  Where 
the law or regulation changes after a claim has been filed 
but before the administrative or judicial appeal profess has 
been concluded, the veteran is entitled to the application of 
the version of the regulation that is more favorable to him 
from the effective date of the new regulation, but only the 
former criteria are to be applied for the period prior to the 
effective date of the new criteria.  See VAOPGCPREC 3-2000 
(April 10, 2000).

The Board finds that additional development of the medical 
evidence is required as a result of the changes in the rating 
criteria.  Specifically, an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria. See Littke v. Derwinski, 
1 Vet. App. 90 (1991).  The Court has held that when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  
Therefore, a new VA dermatological examination and a new 
examination for the veteran's back should be ordered.

The record reveals a June 2000 request that the RO obtain the 
veteran's Social Security Disability file.  It does not 
appear that any action was taken on this request.  Decisions 
of the Board must be based on all of the evidence that is 
known to be available.  38 U.S.C.A. § 5103(A) (West 2002).  
The duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA, or Social Security records.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Counts v. Brown, 6 Vet. App. 473 (1994).  
Therefore, the RO must obtain all available records relating 
to the veteran's claim for Social Security disability 
benefits.

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  The 
RO should ensure that the veteran is 
notified of the new regulations 
relating to skin and back 
disabilities.

2.	Request the following records 
concerning the veteran from the Social 
Security Administration: All records 
related to the veteran's claim for 
Social Security benefits including all 
medical records and copies of all 
decisions or adjudications.

3.	Make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded a dermatological 
examination to determine the nature 
and extent of the veteran's disability 
due to facial scars.  The examiner 
should review the VA treatment records 
and the report of the February 2002 VA 
examination.  The examiner is 
requested to specifically examine the 
veteran and determine whether there is 
visible or palpable tissue loss in the 
head, face or neck, and either gross 
distortion or asymmetry of one or more 
features or paired sets of features, 
and how many if more than one.  The 
examiner is also requested to 
determine if there are one or more 
characteristics of disfigurement of 
the head, face or neck, and how many 
if more than one.  The examiner is 
instructed that characteristics of 
disfigurement include; (1) scar 5 or 
more inches in length, (2) scar at 
least one-quarter inch wide at the 
widest part, (3) surface contour of 
scar elevated or depressed on 
palpation, (4) scar adherent to 
underlying tissue, (5) skin hypo- or 
hyper-pigmented in an area exceeding 6 
square inches, (6) skin texture 
abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding 6 
square inches, (7) underlying soft 
tissue missing in an area exceeding 6 
square inches, (8) skin indurated and 
inflexible in an area exceeding 6 
square inches.  The examiner should 
also determine if the facial scars are 
deep or superficial and whether they 
unstable or are painful on 
examination.  The examiner should 
provide a complete rationale for any 
opinion offered.

4.	With respect to the veteran's 
disability of the lumbar segment of 
the spine, the veteran should undergo 
a VA neurology examination in order to 
determine the nature and severity of 
any neurological symptoms of his low 
back disability.  The examiner should 
be provided with the veteran's claims 
folder and a copy of this Remand and 
should review the veteran's medical 
history prior to conducting the 
examination including copies of the VA 
medical records and the February 2002 
VA examination.  The examiner should 
specifically comment on whether the 
veteran now suffers from degenerative 
joint disease of the back along with 
any other manifestations and symptoms 
produced by the service-connected 
disability.  If the examiner 
determines that the veteran is now 
suffering intervertebral disc syndrome 
of the lumbar segment of the spine, 
the examiner should discuss the total 
duration of any incapacitating 
episodes (number of days) in the past 
twelve (12) months, as well as comment 
on any related chronic neurological 
manifestations.  An incapacitating 
episode is defined as a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest.  Chronic 
neurological manifestations are 
defined as neurological manifestations 
and symptoms resulting from 
intervertebral disc syndrome that are 
present constantly, or nearly so.  If 
neurological symptoms are found, the 
examiner is requested to offer his 
opinion as to which nerves are 
affected and whether there is complete 
or partial paralysis of any of those 
nerves.  If there is partial 
paralysis, the examiner should state 
whether it is mild, moderate, or 
severe.  The examiner should state if 
there is any neuritis or neuralgia.  A 
complete rationale should be provided 
for any opinion offered.

5.	The RO should readjudicate these claims 
including reviewing any new evidence 
obtained including the examination 
reports and the records from the Social 
Security Administration.  The RO should 
readjudicate the claims using both the 
old and new rating criteria for the skin 
and the back.  If any benefit sought on 
appeal remains denied, the appellant 
should be provided an SSOC that contains 
a summary of the evidence and applicable 
laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




